DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Remarks 

Receipt of Applicant’s Amendment file on 07/29/2022 is acknowledged. The amendment includes claims 1, 11 and 18 are amended.
Response to Arguments
Applicant’s amendments to the Abstract, Specification and claims have overcome each and every objection and 101 rejections previously set forth in the Non-Final Office Action mailed 11/01/2013.
Applicant’s arguments with respect to claims 1, 11 and 18 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Engelko).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
	

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claims are being rejected as depending from rejection of parent claims.
Claim 5 recites the limitation "wherein client request" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "wherein client request" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 11, 13-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous et al. (IP.COM, Pub. Date, January 09-2012) in view of Engelko et al. (U.S. Patent No. 9,213,728 B2).
Regarding claim 1, Anonymous teaches a method for upgrading databases, comprising: storing, by an online system, data in (1) a primary site comprising a primary set of databases processing client requests, and (2) a secondary site comprising a secondary set of databases used as standby databases (page 1, first paragraph, line 1-2, page 1, 5th paragraph, databases store critical information for business, independently upgrading Primary (P) and standby (S) and reconstructing the standby database using new version image; it is noted that one of the ordinary skill in the art would know that storing of critical business information to the primary system and its associated standby system would indicate a primary site comprising set of databases processing client request for storing data and a secondary set of databases as standby); receiving a request to upgrade databases of both sites to a new version (page 1, 5th paragraph, independently upgrading Primary (P) and standby (S) and reconstructing the standby database using new version image, thus, it implies receiving a request to upgrade of both Primary and Standby systems); 
Anonymous does not explicitly disclose: identifying a first database of the secondary site for upgrading.
Engelko teaches: identifying a first database of the secondary site for upgrading (col. 4, line 23-41, col. 5, line 15-20, upgrading to the target system can be performed via a shadow system; the shadow system can include one or more portions (e.g., databases, execution files) that correspond with portions (e.g., executable files) of the original system; portions of the upgrade process of the original system can be performed on the corresponding portions of the shadow system; the upgrade module can be configured to define one or more portions of the target system mand/or a temporary system (e.g., a shadow system)). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include identifying a first database of the secondary site for upgrading; restoring the first database to a first target state into the upgrading primary and standby system of Anonymous.
Motivation to do so would be to include identifying a first database of the secondary site for upgrading to lower the downtime if certain portions of the upgrade process are performed directly to the original system (Engelko, col. 4, line 47-49).
 	Anonymous as modified by Engelko further teach: 
restoring the first database to a first target state (Engelko, col. 5, line 15-30, the upgrade module can be configured to define one or more portions of the target system mand/or a temporary system (e.g., a shadow system), the upgrade module can be configured to replicate, or initially transfer, data included in the original table to the target table, the upgrade module can be configured to modify one or more portions (e.g., data portion, a structure portion) of the original system and/or target system based on one or more customizations implemented within the original system);.
upgrading the first database (Anonymous, page 3, line 1-4, upgrading one copy of the catalog to a new version); 
during the upgrading of the secondary site, recording changes to a database of the primary set starting from a state corresponding to the first target state (Engelko, col. 4, line 66-67 and col. 5, line 1-2, any changes that occur to the original system while portion of the upgrade process are performed on the shadow system can be recorded (e.g., logged) and later transferred into the shadow system);
after the upgrading of the secondary site, applying the recorded changes of the database of the primary set to the upgraded first database (Anonymous, page 3, line 5-17, the changed data then passed through migration logic and applied to the new version copy of the page); 
switching client requests to the secondary set of databases and using the primary set of databases as standby databases (Anonymous, page 3, 6th bullet to 7 bullet, after standing by B catches up with primary A and is in sync, B takes over as primary, deactivate old primary); 
upgrading the primary site, comprising: 
identifying a second database of the primary site for upgrading (Engelko, col. 4, line 23-41, col. 5, line 15-20, upgrading to the target system can be performed via a shadow system; the shadow system can include one or more portions (e.g., databases, execution files) that correspond with portions (e.g., executable files) of the original system; portions of the upgrade process of the original system can be performed on the corresponding portions of the shadow system; the upgrade module can be configured to define one or more portions of the target system mand/or a temporary system (e.g., a shadow system)); 
restoring the second database to a second target state (Engelko, col. 5, line 15-30, the upgrade module can be configured to define one or more portions of the target system mand/or a temporary system (e.g., a shadow system), the upgrade module can be configured to replicate, or initially transfer, data included in the original table to the target table, the upgrade module can be configured to modify one or more portions (e.g., data portion, a structure portion) of the original system and/or target system based on one or more customizations implemented within the original system); 
upgrading the second database (Anonymous, page 3, 8th bullet, upgrading old primary to new version of software); 
during the upgrading of the primary set, recording changes to a database of the secondary
set starting from a state corresponding to the second target state (Engelko, col. 4, line 66-67 and col. 5, line 1-2, any changes that occur to the original system while portion of the upgrade process are performed on the shadow system can be recorded (e.g., logged) and later transferred into the shadow system); and
after the upgrading of the primary site, applying the recorded changes of the database of the secondary site to the upgraded second database (Anonymous, page 4, line 1-3, page 3, line 5-17, the changed data then passed through migration logic and applied to the new version copy of the page; activating old primary and catch up with new primary, performing failback (reversing roles back into original configuration), if desired). 
Regarding claim 3, Anonymous as modified by Engelko teach all claimed limitations as set forth in rejection of claim 1, further teach wherein responsive to switching client requests to the secondary set of databases, the primary set of databases is used as standby (Anonymous, page 1, 5th paragraph, page 3, line 36-42, page 4, line 1-3, independently upgrading Primary (P) and standby (S) and reconstructing the standby database using new version image; deactivate old primary upgrading old primary to new version of the software, performing failback (reversing roles back into original configuration), if desired). 
Regarding claim 4, Anonymous as modified by Engelko teach all claimed limitations as set forth in rejection of claim 1, further teach wherein responsive to switching client requests to the secondary set of databases, client request are directed to a secondary database of the secondary set of databases and changes to the secondary database are replicated to a database of the primary set of databases using a logical replication platform (Anonymous, page 3, line 5-17, page 4, line 1-4, activating old primary and catch up with new primary, the changed data then passed through migration logic and applied to the new version copy of the page). 
Regarding claim 6, Anonymous as modified by Engelko teach all claimed limitations as set forth in rejection of claim 1, further teach wherein after upgrading database of the secondary site, client request are directed to a secondary database and changes to the secondary database are replicated to a database of the primary set of databases using physical replication (Anonymous, page 3, line 5-17, page 4, line 1-4, the changed data then passed through migration logic and applied to the new version copy of the page). 
As per claim 11, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
As per claims 13-14, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 3-4 respectively and are similarly rejected.
As per claim 16, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 6 and is similarly rejected.
As per claim 20, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
Claims 2, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous et al. (IP.COM, Pub. Date, January 09-2012) in view of Engelko et al. (U.S. Patent No. 9,213,728 B2), further in view of Taranov, et al. (U.S. Patent No. 10,585,766 B2).
Regarding claim 2, Anonymous as modified by Engelko teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose teach wherein the primary set of databases is stored in a primary site and the secondary set of databases is stored in a secondary site, each site representing a physical location. 
Taranov teaches: wherein the primary set of databases is stored in a primary site and the secondary set of databases is stored in a secondary site, each site representing a physical location (col. 6, line 48-56, upgrading performed at primary location and also performed at secondary location).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the primary set of databases is stored in a primary site and the secondary set of databases is stored in a secondary site, each site representing a physical location into the upgrading primary and standby system of Anonymous.
Motivation to do so would be to include wherein the primary set of databases is stored in a primary site and the secondary set of databases is stored in a secondary site, each site representing a physical location that is configured to replace primary location in a case of a failover (Taranov, col. 1, line 25-26).
Regarding claim 7, Anonymous as modified by Engelko teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the online system is a multi-tenant system and each database from the primary set of databases and the secondary set of databases stores data of a plurality of tenants. 
Taranov teaches: wherein the online system is a multi-tenant system and each database from the primary set of databases and the secondary set of databases stores data of a plurality of tenants (col. 7, line 40-44 and line 63-67, various data stores in multi-tenancy service).
 It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the online system is a multi-tenant system and each database from the primary set of databases and the secondary set of databases stores data of a plurality of tenants into the upgrading primary and standby system of Anonymous.
Motivation to do so would be to include wherein the online system is a multi-tenant system and each database from the primary set of databases and the secondary set of databases stores data of a plurality of tenants that is configured to replace primary location in a case of a failover (Taranov, col. 1, line 25-26).
As per claim 12, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 2 and is similarly rejected.
As per claim 17, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 7 and is similarly rejected.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous et al. (IP.COM, Pub. Date, January 09-2012) in view of Engelko et al. (U.S. Patent No. 9,213,728 B2), further in view of Meissner et al. (U.S. Patent No. 11,232,126 B2) and Sivasubramanian et al. (U.S. Patent No. 8,335,765 B2).
Regarding claim 5, Anonymous as modified by Engelko teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein before upgrading database of the secondary set of databases, wherein client request are directed to a primary database of the primary set of databases and changes to the primary database are replicated to a database of the secondary set of databases using physical replication that performs storage block level replication. 
Meissner teaches: wherein before upgrading database of the secondary set of databases, wherein client request are directed to a primary database of the primary set of databases and changes to the primary database are replicated to a database of the secondary set of databases using physical replication […] (col. 11, line 19-25, prior to upgrade procedure, replicating from the source-side to the consumer-side; in conjunction with the primary and secondary system of Anonymous, it teaches wherein before upgrading database of the secondary set of databases, wherein client request are directed to a primary database of the primary set of databases and changes to the primary database are replicated to a database of the secondary set of databases using physical replication […] as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein before upgrading database of the secondary set of databases, wherein client request are directed to a primary database of the primary set of databases and changes to the primary database are replicated to a database of the secondary set of databases using physical replication […] into the upgrading primary and standby system of Anonymous.
Motivation to do so would be to include wherein before upgrading database of the secondary set of databases, wherein client request are directed to a primary database of the primary set of databases and changes to the primary database are replicated to a database of the secondary set of databases using physical replication […] to minimize downtime during upgrade of an application (Meissner, col. 1, line 32-33).
Anonymous as modified by Engelko and Meissner do not explicitly disclose: said physical replication that performs storage block level replication.
Sivasubramanian teaches: said physical replication that performs storage block level replication (Col. 12, line 32-37, Fig. 3 illustrate block-level replication between primary replica located in data zone1 and the secondary replica located data zone 2). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include said physical replication that performs storage block level replication into the upgrading primary and standby system of Anonymous.
Motivation to do so would be to include said physical replication that performs storage block level replication to enable a user to manage and/or alter various aspects of a data environment, or data plane (Sivasubramanian, col. 1, line 67, col. 2, line 1).
As per claim 15, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 5 and is similarly rejected.
Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous et al. (IP.COM, Pub. Date, January 09-2012) in view of Engelko et al. (U.S. Patent No. 9,213,728 B2), further in view of Wittig et al. (U.S. patent No. 11,194,501 B2).
Regarding claim 8, Anonymous as modified by Engelko teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the primary set of databases further includes an alternate primary database and the secondary set of databases further includes an alternate secondary database, wherein replication is used to copy data across databases within each set of databases.
Wittig teaches:  wherein the primary set of databases further includes an alternate primary database and the secondary set of databases further includes an alternate secondary database, wherein replication is used to copy data across databases within each set of databases (col. 8, line 31-62, col. 9, line 30-55, col. 10, line 5-14, Fig. 6 illustrates primary node and its standby node, secondary nodes and its standby node in the standby pool).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the primary set of databases further includes an alternate primary database and the secondary set of databases further includes an alternate secondary database, wherein replication is used to copy data across databases within each set of databases into the upgrading primary and standby system of Anonymous.
Motivation to do so would be to include wherein the primary set of databases further includes an alternate primary database and the secondary set of databases further includes an alternate secondary database, wherein replication is used to copy data across databases within each set of databases to maintain multiple copies of data for storage nodes of cluster during the upgrade of a storage node to ensure continuous protection of the data served by the node (Wittig, col. 2, line 14-16).
Regarding claim 9, Anonymous as modified by Engelko teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the set of databases of the secondary site comprises a plurality of databases, wherein, after upgrading the secondary database to the new version, the method further comprising: upgrading one or more other databases from the set of databases of the secondary site to the new version (Engelko, col. 4, line 22-41, upgrading to the target system can be performed via a shadow system; the shadow system can include one or more portions (e.g., databases, execution files) that correspond with portions (e.g., executable files) of the original system; portions of the upgrade process of the original system can be performed on the corresponding portions of the shadow system); but do not explicitly disclose: wherein switching client requests to the secondary set of databases comprises directing the requests to one of the upgraded databases from the set of databases of the secondary site. 
Wittig teaches: wherein switching client requests to the secondary set of databases comprises directing the requests to one of the upgraded databases from the set of databases of the secondary site (col. 8, line 31-62, redirecting to standby when primary become impossible, in conjunction with the teaching of Anonymous, page 1, first paragraph, line 1-2, page 1, 5th paragraph, page 3, 6th bullet to 7 bullet as databases store critical information for business, independently upgrading Primary (P) and standby (S) and reconstructing the standby database using new version image; after standing by B catches up with primary A and is in sync, B takes over as primary, deactivate old primary, noted, as standing by B taking over the primary role which indicates that data storing call would treated new primary to process data, which read on wherein switching client requests to the secondary set of databases comprises directing the requests to one of the upgraded databases from the set of databases of the secondary site as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein switching client requests to the secondary set of databases comprises directing the requests to one of the upgraded databases from the set of databases of the secondary site into the upgrading primary and standby system of Anonymous.
Motivation to do so would be to include wherein switching client requests to the secondary set of databases comprises directing the requests to one of the upgraded databases from the set of databases of the secondary site to maintain multiple copies of data for storage nodes of cluster during the upgrade of a storage node to ensure continuous protection of the data served by the node (Wittig, col. 2, line 14-16).
Regarding claim 10, Anonymous as modified by Engelko teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein switching client requests to the secondary set of databases comprises directing the requests to the secondary database (col. 8, line 31-62, redirecting to standby when primary become impossible, in conjunction with the teaching of Anonymous, page 1, first paragraph, line 1-2, page 1, 5th paragraph, page 3, 6th bullet to 7 bullet as databases store critical information for business, independently upgrading Primary (P) and standby (S) and reconstructing the standby database using new version image; after standing by B catches up with primary A and is in sync, B takes over as primary, deactivate old primary, noted, as standing by B taking over the primary role which indicates that data storing call would treated new primary to process data, which read on wherein switching client requests to the secondary set of databases comprises directing the requests to the secondary database as claimed).
Wittig teaches: wherein switching client requests to the secondary set of databases comprises directing the requests to the secondary database (col. 8, line 31-62, redirecting to standby when primary become impossible, in conjunction with the teaching of Anonymous, page 1, first paragraph, line 1-2, page 1, 5th paragraph, page 3, 6th bullet to 7 bullet as databases store critical information for business, independently upgrading Primary (P) and standby (S) and reconstructing the standby database using new version image; after standing by B catches up with primary A and is in sync, B takes over as primary, deactivate old primary, noted, as standing by B taking over the primary role which indicates that data storing call would treated new primary to process data, which read on wherein switching client requests to the secondary set of databases comprises directing the requests to the secondary database as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein switching client requests to the secondary set of databases comprises directing the requests to the secondary database into the upgrading primary and standby system of Anonymous.
Motivation to do so would be to include wherein switching client requests to the secondary set of databases comprises directing the requests to the secondary database to ensure continuous protection of the data served by the node (Wittig, col. 2, line 14-16).
As per claims 17-19, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 8-10 respectively and are similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168                                                                                                                                                                                                        
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168